Citation Nr: 0805830	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-23 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service condition for chronic obstructive 
pulmonary disease (COPD), claimed as possibly due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board considered this matter in March 2006 and remanded 
it to the RO for additional development, which has since been 
completed.


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's COPD is due to any 
incident or event in military service or is a result of 
exposure to asbestos in service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In June 2001, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

After the Board's March 2006 remand, the Appeals Management 
Center (AMC) sent the veteran a letter in April 2006, 
requesting information to be used in obtaining additional 
medical evidence.

The Board finds that the content of the June 2001 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the September 2002 
rating decision, April 2005 SOC, September 2005 SSOC, April 
2006 letter, and October 2007 SSOC explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, we note that the AMC's April 2006 letter contained the 
Dingess information.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
were thereafter included in the VA Adjudication Procedure 
Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) 
(hereinafter "M21-1").  Also, an opinion by the VA General 
Counsel discussed the development of asbestos claims.  
VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 were rescinded and 
reissued as amended in a manual rewrite (MR) in 2005.  See 
M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 
2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

For claims received by VA after June 9, 1988, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  This does 
not apply if the disability or death is otherwise shown to 
have been incurred or aggravated during service.  38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300.

III.  Factual Background and Analysis

The veteran contends that he was exposed to asbestos while 
serving aboard the USS Oneida, an attack transport ship, for 
a year and a half.  He wrote in a January 2006 statement that 
his bunk was underneath piping that was covered with asbestos 
and that dust from the piping fell on him while he slept.  In 
the September 2005 SSOC, the RO accepted that the veteran was 
exposed to asbestos during his service on the USS Oneida, 
and, for the purpose of the present decision, the Board 
concurs with that finding.

The veteran's service medical records (SMRs) do not show any 
treatment for, or complaints of, any pulmonary disorder.  A 
review of the post-service medical records shows that in June 
1983 J.M.C., M.D., wrote that he had treated the veteran 
since August 1979 for "multiple systems problems" including 
asthma.  At a December 1983 VA examination the veteran 
reported having asthma for approximately two years and said 
he had almost daily episodes of being unable to expel air 
from his lungs, for which he used an inhaler.  At the 
examination the veteran was comfortable from a respiratory 
standpoint, a chest examination was negative, and there was 
normal and complete respiratory excursion.  A spirometry 
examination revealed markedly decreased forced vital capacity 
that improved with bronchodilators.  The veteran was 
diagnosed with chronic asthma by history with reversible 
airway disease, characterized as mild involvement.

The veteran was noted to have COPD and asthma during VA 
treatment in January 1986.  December 1988 VA treatment notes 
indicate that the veteran had been treated for COPD and 
asbestosis with medication since 1980.  In September 1990 he 
had an exacerbation of his COPD.  The examiner opined that 
the etiology of this was unclear, but that it was likely 
secondary to bronchitis given the yellow and green septum.  
The veteran complained of shortness of breath in November 
1990 but was stable with his inhaler.  Pace Clinic treatment 
notes from April 1991 and June 1991 include asbestosis and 
COPD in the veteran's diagnosis.  

November 2001 VA treatment notes indicate that the veteran 
had chronic lung disease and possible asbestosis, was treated 
with Proventil.  The veteran did not have any shortness of 
breath or chest pain.  In September 2002 he did not have 
shortness of breath or a cough, and he was able to walk on a 
treadmill for one to two miles a day.  October 2002 testing 
showed a moderate obstructive defect with hyperinflation and 
residual air trapping consistent with COPD.  There was a 
significant response to bronchodilators.  The veteran said in 
June 2003 that his breathing was comfortable without problems 
as long as he remembered to take his medication correctly.  

Private treatment notes from October 2003 indicate that the 
veteran had a severe obstructive lung defect with a decreased 
flow rate.  A VA physician noted in January 2004 that the 
veteran's symptoms were improved with Albuterol, and advised 
the veteran to continue using it.  

K.S.G., M.D., a private physician who treated the veteran, 
wrote in May 2004 that he suffered from "severe lung 
disease" that could be "quite debilitating" and that he 
had Class III symptoms of shortness of breath.  A spirometry 
showed a severe obstructive lung defect with minimal response 
to bronchodilator therapy.  A CT scan of the chest and a 
biopsy showed nonmalignant mediastinal lymph nodes.  Dr. G 
opined that minimal exertion caused the veteran to have 
shortness of breath, and that the lung disease was asbestos-
related due to past exposure.

The veteran reported at July 2004 VA treatment that he had 
improved with the use of a nebulizer.  He had mild 
exacerbations once a week.  August 2004 VA treatment notes 
show that, following pulmonary testing, the veteran was found 
to have a moderate obstructive ventilatory defect with good 
response following bronchodilators.  In November 2005 Dr. G 
wrote that the veteran had relative hypoxia, with early signs 
of clubbing, but not enough to warrant oxygen therapy.

The veteran went to a VA clinic in December 2005 with severe 
shortness of breath that had persisted for three days.  He 
was unable to speak in sentences, and appeared to be in 
moderate respiratory distress.  There was some improvement 
with albuterol.  In February 2006, Dr. G advised the veteran 
to continue bronchodilators and a nebulizer four to five 
times a day.

The veteran had a VA respiratory examination in March 2007.  
The examiner reviewed the veteran's records and claims file 
and opined that the multiple X-rays did not reveal any 
findings consistent with asbestos exposure.  In addition, he 
did not feel that any of the notes in the veteran's records 
related to asbestosis had used objective data to determine a 
relationship between his COPD and asbestos exposure.  The 
examiner noted that asbestos leads to restrictive lung 
disease, from which the veteran does not suffer.  Clinical 
evaluation revealed clear lungs, with wheezing at the very 
end of the inspiratory and expiratory phases.  The examiner 
found no acute lung disease, no evidence of pulmonary 
fibrosis, and no evidence of hilar or mediastinal 
lymphadenopathy.

It was noted that during the interview phase of the 
examination that the veteran was suffering from significant 
shortness of breath while talking and walking because he had 
not taken his medication that day in anticipation of possible 
testing.  Upon taking his bronchodialtors, the veteran had 
significant improvement, which the examiner noted is 
characteristic of COPD but not restrictive lung disease.  
Overall the examiner diagnosed the veteran with COPD, and 
felt that there was no credible evidence in the record 
indicating the existence of any condition related to or 
caused by asbestos exposure.

After a careful review of the evidence of record discussed 
above, the Board finds that service connection for COPD, 
claimed as possibly related to asbestos exposure, has not 
been established.  The SMRs do not show any complaints of, 
treatment for, or diagnosis of, any lung disorder.  As 
discussed above, the VA examiner provided the opinion that 
the diagnosis of asbestosis was suspect based on the 
veteran's COPD.  While the veteran had a biopsy under the 
care of Dr. G, the record does not indicate that the biopsy 
results supported the diagnosis of asbestosis.

While Dr. G and VA providers have indicated their impression 
that the veteran has asbestosis, the record does not show 
that they arrived at such an assessment from anything other 
than the veteran recounting his past exposure.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 
 
Finally, to whatever extent that the veteran's current 
respiratory disorders may be the result of his use of tobacco 
products, the Board notes that for claims filed after June 9, 
1998, as in the instant case, service connection may not be 
granted for disability or death on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products in service.  By the veteran's own admission at his 
March 2007 VA examination, he began to smoke prior to his 
entry into service and continued until around 1946.  See 38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.

We recognize the sincerity of the arguments advanced by the 
veteran, and his belief that his COPD is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms subject to lay observation 
such as breathing difficulty.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, asbestosis is a complex disorder 
which requires specialized training for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions on etiology.

The Board finds that the weight of the evidence is against a 
finding of a pulmonary disease or injury in service, or of a 
nexus between the veteran's service and his currently claimed 
pulmonary disorder.  The record militates against the 
contention that the veteran has asbestosis.

As the evidence preponderates against the claim for service 
connection for asbestosis the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for COPD, claimed as possibly due to 
asbestos exposure, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


